Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This is in response to the amendments filed on 11/30/2021 in which claims 1, 4-6 are pending, of which Claims 1, 4-6 have been amended and claims 2-3 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.



Response to Arguments

Applicant's Argument: 
Applicant's arguments with respect to the pending amended claims have been fully considered but they are moot in view of the new grounds of rejection as stated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Karlan (U.S. Patent No. 5,327,585) in view of McKay (U.S. Patent No. 5,305,470).

Regarding claim 1, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14), wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located) ; and 

Karlan discloses a band (See above).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes, said band being continuous such that said interior is a fully enclosed circular loop.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic. The band (layer 18) being continuous such that said interior is a fully enclosed circular loop (See Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) and continuos as taught 

Regarding claim 4, Karlan discloses a cooling headband assembly wherein said band is comprised of a fluid impermeable material (Col. 1, line 9-11 describe impervious material which was considered as impermeable material).

Regarding claim 5, Karlan as modified by McKay discloses a cooling headband assembly further comprising cooling gel (Col. 3, lines 55-61 of McKay considered as media hereinafter) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Regarding claim 6, Karlan discloses a cooling headband assembly being configured to be integrated into a cap for cooling a user's head (See Figs. 1-2A), said assembly (See Figs. 1-2A) comprising: 
a band (Fig. 2 identifier 32) being insertable into a headband of a hat (24) (as shown in Fig. 2A) wherein said band (32) is configured (capable) to be in thermal communication with a user's head when the user wears said hat (Col. 1, lines 6-14); and 
a cooling media (66) being integrated into said band (32) (as shown in Fig. 2), said cooling media (66) being comprised of a thermally conductive material (disclosed as eutectic solution or material), the recitation “thereby facilitating said cooling media to be cooled when said band is positioned in a refrigerator wherein said cooling media is 
wherein said band is hollow (See Fig. 2 showing the hallow space where the cooling media 66 is located).
Karlan does not disclose that the band is comprised of a resiliently stretchable material wherein said band is configured (capable) to accommodate a variety of hat sizes, said band being continuous such that said interior is a fully enclosed circular loop.
McKay teaches yet another head band (See Fig. 4) for absorbing perspiration and for cooling the wearer is comprised of a band of elastic absorbent material, generally toroidal in shape, and is configured to be worn upon a person's head (See Abstract) wherein the elastic material was considered as resiliently stretchable material, the band can accommodate a range of head sizes (Col. 4, lines 31-33) therefore it capable to accommodate a variety of hat sizes because it is elastic. The band (layer 18) being continuous such that said interior is a fully enclosed circular loop (See Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Karlan device with a band is comprised of a resiliently stretchable material (elastic) and continuos as taught by McKay in order to enhance comfort to the wearer, provide better fit and the ability to fit on different size heads and hats, in addition, it will enhance coverage due to its circular loop shape.

further comprising cooling gel (Col. 3, lines 55-61 of McKay gel was considered as the media) being positioned within an interior of said band such that said cooling gel completely fills said band (See Figs. 2-4 of McKay).

Conclusion
The prior art made of record and not relied upon is considered (See previous PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KHALED ANNIS/Primary Examiner, Art Unit 3732